Citation Nr: 9908904	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was also developed on the issue of service 
connection for vertigo.  A November 1998 rating action 
granted service connection and that matter is no longer the 
subject of appellate review.  Rating actions also denied a 
total rating due to individual unemployability and a 
temporary total rating due to hospitalization, but these 
matters have not been developed for appellate review and will 
not be addressed at this time.   


REMAND

The Board notes that the veteran's disability at issue here 
has been evaluated under
the criteria of Diagnostic Code 9411 for post-traumatic 
stress disorder (PTSD).  During the course of this appeal, 
the schedular criteria for evaluation of psychiatric 
disabilities were amended, effective November 7, 1996, in 
order to update the portion of the rating schedule that 
addresses mental disorders, ensure that it uses current 
medical terminology and unambiguous criteria, and reflect 
medical advances.  See 61 Fed. Reg. 52695 (1996) (to be 
codified at 38 C.F.R. § 4.125 to § 4.130).  The November 1996 
statement of the case refers to the old criteria and 
subsequent supplemental statements of the case do not cite to 
the current criteria.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  Thus, the veteran's 
psychiatric disorder must be evaluated under both the old and 
the new rating criteria to determine which version is most 
favorable to the veteran.  

In August 1997 the veteran underwent his most recent VA 
psychiatric examination.  The examiner noted that stressors 
were considered high at the time of the examination.  A GAF 
score of 51-60 was assigned.  The examiner opined that the 
veteran could deteriorate without the structure of his job.  

In October 1997 the veteran reported to the VAMC emergency 
care unit requesting a change in medication due to a feeling 
of being out of control.  The diagnoses were PTSD and 
adjustment disorder with depressed mood.  A GAF score of 45 
was assigned.  

A follow-up in November 1997 resulted in a change in 
medication.  The veteran indicated that he had moved back 
into the family home.  He also reported that he had recently 
seen a private physician who had changed his medication.  The 
Board notes that records of that private treatment are not in 
the file.

The Board finds that the veteran's increased rating claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In this case, the Board notes that the veteran was not 
provided a compensation examination to determine his present 
level of disability subsequent to the October 1997 emergency 
outpatient treatment.  As such, the Board finds that 
additional development is required.  See Stegall v. West, 11 
Vet. App. 268 (1998).

VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); 1 Vet. App. 121, 
124 (1991).  

Accordingly, the case is remanded for the following:

1. The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD.  
After securing the necessary release(s), 
the RO should obtain any available 
treatment records.  All pertinent 
evidence should be associated with the 
claims file.

2. The veteran should be afforded a VA 
psychiatric examination to determine the 
present degree of impairment caused by 
his service-connected PTSD.  The claims 
folder and a copy of this remand should 
be made available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.  All 
necessary tests and studies should be 
conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability(ies) 
found to be present.

If there are found to be psychiatric 
disorder(s) other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner should 
also comment on the extent to which the 
service-connected PTSD impairs the 
veteran's occupational and social 
functioning.  The examiner is requested 
to assign a numerical code for the Global 
Assessment of Functioning (GAF) scale, 
only as it relates to the veteran's 
service-connected PTSD, and include a 
definition of the numerical code 
assigned.

3. Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4. After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal considering the schedular criteria 
for evaluation of PTSD, effective before 
and after November 7, 1996, applying the 
criteria most favorable to the veteran.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 1991), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal. 38 
C.F.R. § 20.1100(b) (1998).



 
- 6 -


- 1 -


